MORRISON, Judge.
Appellant filed a writ of habeas corpus with the Honorable Arthur Klein, Judge of the 107th Judicial District, complaining of his restraint by virtue of said court’s failure to set a reasonable bail pending his trial on a charge of statutory rape.
The trial court ordered appellant confined without bail. An original writ was filed in this court during vacation and was not then considered. We now review the appeal from the trial court’s order.
We have examined this record in the light of the many decisions of our court and are of the opinion that this is a bailable case.
The judgment denying bail is reversed and bail is now set at the sum of $20,000.